Citation Nr: 0122856	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin condition, other 
than tinea versicolor.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from April 1969 to 
October 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  In 
August 1999, the veteran testified at a Board hearing at the 
RO.  

In October 1999, the Board remanded the issue of service 
connection for a skin condition for additional development of 
the evidence.  While the matter was in remand status, by June 
2001 rating decision, the RO granted service connection for 
tinea versicolor and assigned it an initial 10 percent 
rating.  The grant of service connection for tinea versicolor 
constitutes a full award of the benefit sought on appeal as 
to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Since there is no jurisdiction-conferring notice 
of disagreement as to the down-stream elements of 
compensation level or effective date for the disability, 
those issues are not now in appellate status.  Id. at 1158.

However, in August 2001, the veteran's representative 
indicated that the veteran had other unspecified skin 
conditions which he felt were incurred in service, including 
as a result of claimed Agent Orange exposure.  Thus, he 
requested that the  appeal of the issue of service connection 
for a skin condition, other than tinea versicolor, be 
continued.


FINDINGS OF FACT

1.  The record contains medical evidence to the effect that 
the veteran's current tinea pedis is related to service. 

2.  A skin disorder other than tinea versicolor was not shown 
in service, and the probative evidence of record indicates 
that, other than tinea versicolor and tinea pedis, none of 
the veteran's current skin conditions are related to his 
service, any incident therein (including claimed exposure to 
Agent Orange), or any service-connected disability (including 
hepatitis).  

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, tinea pedis was incurred in active naval service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).

2.  A skin condition, other than tinea pedis and tinea 
versicolor, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  VA has recently published final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v.  Derwinski, 1 Vet. App. 308 (1991).  In this case, 
according to a June 2001 Supplemental Statement of the Case, 
the RO considered the veteran's claim in light of VCAA and 
concluded that all VA's duties to the veteran had been 
fulfilled.  The Board agrees.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 5103 
(West Supp. 2001).  In this case, the Board concludes that 
the discussions in the RO decisions, the Statement of the 
Case, the Board's remand, and various letters to the veteran 
informed him and his representative of the information and 
evidence needed to substantiate the claim, as well as what 
evidence the RO had obtained, and complied with VA's 
notification requirements.

Second, VA has a duty to make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the appellant has not referenced any 
unobtained available evidence that might aid his claim or 
that might be pertinent to the bases of the denial of this 
claim.  His service medical and personnel records have been 
obtained, VA and private clinical records identified by the 
veteran have been obtained, and he has been afforded at least 
two VA medical examinations in connection with this claim.  
There is no indication in this case that the veteran's claim 
for benefits is incomplete.  

In sum, the Board concludes that the RO has complied with, or 
gone beyond, the mandates of the new legislation and its 
implementing regulations.  Again, there is no indication that 
there now exists any additional evidence from any source that 
could substantiate the claim that has not been obtained.  
Clearly, the RO dealt with the merits of the claim and it did 
not base its determination on the concept of a well-grounded 
claim.  The RO has also provided the veteran, on several 
occasions, with clear notice of the evidence considered and 
the types of evidence he needed to submit to support his 
claim.  Thus, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Thus, under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540,  546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

I.  Factual Background

The veteran's service medical records reflect that in May 
1973, he was hospitalized after he was exposed to infectious 
hepatitis.  During that hospitalization, a rash was observed 
on the upper half of his body.  The diagnosis was tinea 
versicolor and lotion was prescribed.  The remaining service 
medical records are entirely negative for complaint or 
finding of a skin condition.  At his October 1973 service 
separation medical examination, the veteran's skin was normal 
on clinical evaluation.  

In October 1996, the veteran submitted a claim of service 
connection for a skin condition, including soft-tissue 
sarcoma, claiming that he had a current skin condition which 
he felt was due to exposure to Agent Orange in service.  

In connection with his claim, the RO obtained private 
clinical records dated from June 1990 to November 1997.  In 
pertinent part, these records show that in June 1990, the 
veteran sought treatment for "shingles," stating that he 
had a history of the condition.  The assessment was 
"shingles."  In May 1991, he sought treatment for an 
eruption of a skin rash on his chest and back.  He claimed 
that his rash had been present since his return from Vietnam 
in 1973.  On examination, he had brown crusted papules on the 
upper chest and back.  A skin biopsy revealed Darier's 
disease, which the examiner explained was often an inherited 
autosomal dominant condition.  In October 1997, he was 
treated for a rash on his chest, back, and head.  The 
diagnoses were tinea versicolor and seborrheic dermatitis.  

On January 1997 VA medical examination, the veteran claimed 
that he may have had Agent Orange sprayed on him in Vietnam 
and that it may have been in the water he drank there.  On 
objective examination, he had two pedunculated moles on the 
left side of his neck and an area of very mild tinea 
versicolor under the right axilla.  He also had extensive 
folliculitis in the upper arm area with excoriations, mild 
tinea cruris, mild tinea pedis between the toes of both feet, 
and tinea ungum on all toenails.  The examiner indicated that 
he found no evidence of soft tissue sarcoma anywhere on the 
veteran's body.  He also indicated that he did not believe 
that any of the veteran's skin problems were related to Agent 
Orange.  

In August 1999, the veteran testified at a Board hearing at 
the RO that, while hospitalized at the U.S. Naval Hospital in 
Charleston, South Carolina, for treatment of hepatitis, a 
skin biopsy identified the presence of tinea versicolor.  He 
stated that he continued to have a skin rash, including on 
his upper body, groin, and head, and speculated that his 
condition was due to Agent Orange exposure in service.  He 
further indicated that he had been treated on several 
occasions since separation from service for a skin rash, but 
that records of such treatment were no longer available.  

Subsequently obtained VA clinical records, dated from January 
1997 to April 2001, in pertinent part, show treatment for 
seborrheic dermatitis and acantholytic dermatosis.  

In March 2001, the veteran underwent VA medical examination 
at which the diagnoses included seborrheic dermatitis, tinea 
pedis, and possibly lichen planus versus acantholytic 
dermatosis of the groin.  The examiner indicated that the 
veteran's seborrheic dermatitis was a very common skin 
condition, not known to be associated with any military 
exposures.  He indicated that it is likely that the veteran 
would have developed seborrheic dermatitis, regardless of his 
military service.  With respect to the veteran's tinea pedis, 
he indicated that such condition was "inherent in the 
environment" and that it was possible that he had developed 
it in the military.  He indicated that the condition was 
common in individuals who often wore boots.  Regarding lichen 
planus, the examiner indicated that the condition was 
commonly seen in patients with hepatitis C; however, he 
indicated that confirmation of that diagnosis was dependent 
on a biopsy.  

In a May 2001 addendum, a VA dermatologist indicated that the 
biopsy of the veteran's skin had been consistent with 
acantholytic dermatosis of the groin, not lichen planus.  He 
indicated that this was a very rare condition and that there 
was no known association between acantholytic dermatosis and 
hepatitis C or tinea versicolor.

In June 2001, an official of the RO contacted the VA 
dermatologist by telephone for additional information.  The 
dermatologist indicated that the veteran's tinea versicolor 
which was identified in service was probably the same 
condition which was diagnosed in 1997.  He also indicated 
that the veteran's tinea cruris and acantholytic dermatosis 
could be one and the same condition, but that they were 
separate from his tinea versicolor.  The examiner indicated 
that the veteran's neck and face rash was attributable to 
seborrheic dermatitis and that the rash of his upper chest 
and back was due to tinea versicolor.  Finally, he indicated 
that the veteran's Darier's disease and tinea versicolor 
could not have been confused for the same disease, as each 
was a separate condition easily seen by a physician.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In addition, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, certain 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  These conditions include:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (2000).

The Court has held that under the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), both service 
in the Republic of Vietnam during the designated time period 
and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt v. 
West, 12 Vet. App. 164 (1999).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale of Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

III.  Analysis

The veteran maintains that he has a current skin disability, 
other than tinea versicolor, which is related to his claimed 
Agent Orange exposure during service in Vietnam.  Initially, 
the Board notes that service connection for a skin disability 
cannot be granted under the presumptions of 38 C.F.R. §§ 
3.307, and 3.309 (2000).  While it is undisputed that he 
served in Vietnam, there is no medical diagnosis of any of 
the diseases for which service connection may be presumed due 
to exposure to herbicide agents.  See 38 C.F.R. § 
3.307(a)(6), 3.309(e).  

The veteran has been diagnosed with Darier's disease, 
seborrheic dermatitis, folliculitis, tinea cruris, tinea 
pedis, tinea ungum, and acantholytic dermatosis.  None of 
these is a disease for which service connection may be 
presumed under regulations dealing with herbicide exposure, 
and there is no competent evidence of one of the listed 
disorders being manifested during the requisite time periods.  
While he has claimed that he has a soft tissue sarcoma, such 
condition was specifically ruled out on January 1997 VA 
medical examination.  

Thus, as the requirements set forth in 38 C.F.R. §§ 3.307 and 
3.309 have not been met, none of the veteran's current skin 
disabilities may be presumed to have been incurred during his 
military service.  Moreover, since there has been no showing 
that one of the listed diseases was manifested during the 
requisite time periods, the presumption that the veteran was 
in fact exposed to herbicide agents does not arise.  McCartt, 
supra.  

Notwithstanding the above, the veteran may still be entitled 
to a grant of service connection on a direct basis if it can 
be shown that any current skin disability had its onset 
during his military service.  Combee, supra.  

In that regard, the Board observes that none of the veteran's 
currently-diagnosed skin disorders were clinically evident 
during his period of service or for many years thereafter.  
In fact, service medical records are entirely devoid of any 
indication of a skin disorder other than tinea versicolor, 
for which service connection has already been granted.  
Moreover, his October 1973 service separation medical 
examination shows that a clinical evaluation of his skin 
revealed normal findings.  

Although none of the veteran's currently-diagnosed skin 
disorders (other than tinea versicolor) were diagnosed in 
service, as set forth above, service connection may 
nonetheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The record here contains a March 2001 VA medical examination 
report in which the examiner indicated that it was possible 
that the veteran had developed tinea pedis in the military.  
The Board is cognizant that the standard of proof to be 
applied in decisions for veterans' benefits is set forth in 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  Under those 
provisions, a veteran is entitled to the benefit of doubt 
when there is an approximate balance of positive and negative 
evidence.  The preponderance of the evidence must be against 
the claim for benefits to be denied.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the law 
requires that he prevail.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, a VA examiner has indicated that it was 
possible that the veteran's tinea pedis was service related.  
There is no conflicting medical opinion in this regard.  
Based on the foregoing, the Board finds that the evidence of 
record regarding the claim of service connection for tinea 
pedis is in relative equipoise.  Thus, the veteran prevails 
as to that issue.  

Regarding his other diagnosed skin conditions, however, the 
probative evidence of record preponderates against the claim.  
It is noted that a May 1991 private clinical record contains 
a diagnosis of Darier's disease; however, the examiner 
explained that such disease was often an inherited autosomal 
dominant condition.  Under applicable regulation, congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Thus, service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VA O.G.C. Prec. Op. 82-
90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).  As there is 
no indication that the veteran's Darier's disease was 
aggravated during active service, service connection for that 
disability is not warranted.  

The veteran has also been diagnosed with folliculitis, tinea 
cruris, tinea ungum.  On VA medical examination in January 
1997, the examiner indicated that none of these conditions 
were related to exposure to Agent Orange.  The record also 
contains diagnoses of seborrheic dermatitis and acantholytic 
dermatosis.  However, the Board again notes that these skin 
conditions were not present in service or for many years 
thereafter.  Moreover, the medical evidence of record shows 
that these conditions are unrelated to the veteran's service.  
Moreover, there is no evidence of record to show that these 
conditions are related to any of the veteran's service-
connected disabilities, including hepatitis.  

The Board has considered the fact that the veteran has 
indicated in clinical settings that he has had a skin rash 
for many years as a result of his exposure to Agent Orange in 
service.  While he is competent to testify as to observable 
symptoms (such as a skin rash), as a layperson, he is not 
competent to provide opinions as to medical diagnoses and/or 
causation, nor is he competent to provide medical evidence 
that any observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Savage v. Gober, 10 Vet. 
App. 489 (1997).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
any of the veteran's current skin disorders, other than tinea 
versicolor and tinea pedis, are related to his service.  In 
reaching this determination, the Board considered the 
provisions of 38 U.S.C.A.  § 5107(b) (West 1991) as amended 
by VCAA (codified at 38 U.S.C. § 5107 (West Supp. 2001)), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision. 


ORDER

Service connection for tinea pedis is granted.  

Service connection for a skin condition, other than tinea 
versicolor or tinea pedis, is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



